Case 1:21-cv-20259-RNS Document 35 Entered on FLSD Docket 06/02/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

   Kanisha McDonald, Plaintiff,          )
                                         )
   v.                                    ) Civil Action No. 21-20259-Civ-Scola
                                         )
   The Fresh Market, Inc., Defendant.    )

                            Order On Motion to Dismiss
        This matter is before the Court upon the Defendant’s combined motion to
  dismiss the Plaintiff’s Third Amended Complaint, or alternatively, to strike. For
  the reasons stated below, the Court denies the Defendant’s motion. (ECF No.
  32.)

        1. Background
        On April 8, 2021, the Plaintiff, Kenisha McDonald was shopping at The
  Fresh Market located at 18299 Biscayne Blvd., Aventura, Florida 33160. (ECF
  No. 30, at ¶ 2-3.) As she was walking towards the rear of the store, towards the
  meat and fish section, she states she “slipped and fell due to a transitory
  foreign substance which was present on the floor.” (Id. at ¶ 3.) In her
  complaint, she further states that the “unidentified liquid substance was
  located adjacent to a refrigerated display case” and notes that there appeared
  to be a “soaked and soiled towel, which was placed there by the Defendant’s
  employees” as a “pre-emptive attempt . . . to absorb this liquid.” (Id. at ¶ 4.)
        Based on these allegations, the Plaintiff brings two counts against the
  Defendant. Count I seeks to recover for negligent failure to maintain premises,
  and Count II seeks to recover for negligent failure to warn.

        2. Legal Standard
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
  not require detailed factual allegations, but it demands more than an unadorned,
  the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.
  662, 678 (2009) (quotation omitted). A plaintiff must articulate “enough facts to
Case 1:21-cv-20259-RNS Document 35 Entered on FLSD Docket 06/02/2021 Page 2 of 4




  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
  U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is liable
  for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
  not akin to a ‘probability requirement,’ but it asks for more than a sheer
  possibility that a defendant has acted unlawfully.” Id. “Threadbare recitals of the
  elements of a cause of action, supported by mere conclusory statements, do not
  suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous
  departure from the hyper-technical, code-pleading regime of a prior era, but it
  does not unlock the doors of discovery for a plaintiff armed with nothing more
  than conclusions.” Iqbal, 556 U.S. at 679.
         Yet, where the allegations “possess enough heft” to suggest a plausible
  entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557. “[T]he
  standard ‘simply calls for enough fact to raise a reasonable expectation that
  discovery will reveal evidence’ of the required element.” Rivell v. Private Health
  Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a well-
  pleaded complaint may proceed even if it strikes a savvy judge that actual proof
  of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
  Twombly, 550 U.S. at 556.

     3. Analysis
         To maintain a negligence action under Florida law, a plaintiff must
  allege, “‘(1) a legal duty on the defendant to protect the plaintiff from particular
  injuries; (2) the defendant’s breach of that duty; (3) the plaintiff’s injury being
  actually and proximately caused by the breach; and (4) the plaintiff suffering
  actual harm from the injury.’” Marshon v. Fresh Market, Inc., No. 16-81609-Civ,
  2017 WL 78797, at *4 (S.D. Fla. Jan. 6, 2017) (Middlebrooks, J.) (quoting
  Zivojinovich v. Barner, 525 F.3d 1059, 1067 (11th Cir. 2008)). In Florida, a
  business owner owes two duties to a business invitee: “(1) to take ordinary and
  reasonable care to keep its premises reasonably safe; and (2) to warn of perils
  that were known or should have been known to the owner and of which the
  invitee could not discover.” Glasco v. Pembroke Lakes Mall, LLC, 18-60551-Civ,
  2019 WL 1112277, at * (S.D. Fla. Jan 15, 2019) (Valle, Mag. J.), report and
  recommendation adopted, 2019 WL 1115867 (S.D. Fla. Feb. 6, 2019) (Williams,
  J.). Moreover, in slip and fall matters involving a “transitory substance,” Fla.
  Stat. § 768.0755 applies. Under this statute, an injured person “must prove
  that the business establishment had actual or constructive knowledge of the
Case 1:21-cv-20259-RNS Document 35 Entered on FLSD Docket 06/02/2021 Page 3 of 4




  dangerous condition and should have taken action to remedy it.” Fla. Stat. §
  768.0755(1). Constructive knowledge may be proven by circumstantial
  evidence, such as that the condition exists for a sufficient length of time, or the
  condition occurred with regularity and therefore was foreseeable. Id.
         Upon review of the Plaintiff’s complaint, the Court finds that the Plaintiff
  has adequately stated claims for negligent failure to warn and negligent failure
  to maintain. In her complaint, the Plaintiff states that she was present at the
  Defendant’s business as an invitee, that her injury occurred as she was
  walking towards the rear of the store towards the meat and fish section, and
  that she slipped on a unidentified liquid substance adjacent to a refrigerated
  display case which caused her injuries. The Court finds these allegations are
  sufficient to support the Plaintiff’s negligence claims. See Glasco, 2019 WL
  1112277, at *3 (collecting cases). Indeed, Count I and Count II of the Plaintiff’s
  complaint, which are based on these same facts, state causes of action tied to
  the two duties Florida business owners owe to their customers. Furthermore,
  the Plaintiff has adequately alleged that the Defendant was on actual or
  constructive notice of the hazard at issue, as required by Fla Stat. § 768.0755.
  The Plaintiff’s allegations that a “soaked and soiled towel” was placed as a “pre-
  emptive attempt” by the Defendant’s employees to absorb the liquid shows it is
  plausible that the Defendant was on actual or constructive notice of the hazard
  which allegedly caused the Plaintiff’s injury because one of the Defendant’s
  employees attempted to clean up the liquid substance with a towel. While the
  Defendant argues that the Plaintiff has failed to allege that the substance at
  issue was concealed or hidden, the Court agrees with the Plaintiff that this is a
  question of fact not ripe for adjudication on a motion to dismiss.
         Notwithstanding the above, in its motion to dismiss, the Defendant states
  that it believes the Plaintiff’s complaint remains an impermissible shotgun
  pleading and must be dismissed. Indeed, the Court twice found that earlier
  iterations of the Plaintiff’s complaint were such impermissible pleadings and
  struck the complaints so they could be properly replead. Despite the
  Defendant’s arguments to the contrary, the Court does not find that the
  Plaintiff’s third amended complaint is a shotgun pleading that must be
  dismissed. In support of its argument, the Defendant states that in Count I of
  the complaint, the Defendant cannot discern if the Plaintiff is alleging that the
  Defendant was negligent in maintaining the floor or a nearby display case, and
  further, that potential allegations pertaining to the display case sound in
  product liability and should be separately plead as a products liability cause of
  action. In its opposition to the Defendant’s motion the Plaintiff states
  unambiguously, “this is not a products liability claim.” (ECF No. 33, at 3.) As
  plead, it is not difficult for the Court to understand the basis of the Plaintiff’s
Case 1:21-cv-20259-RNS Document 35 Entered on FLSD Docket 06/02/2021 Page 4 of 4




  claims against the Defendant. The Plaintiff slipped and fell on a liquid in the
  Plaintiff’s store and the Plaintiff alleges the Defendant is liable for two counts of
  negligence based on the various duties that store owners owe to their invitees.
  Whether the Defendant was negligent in maintaining a display case or the
  floor, ultimately, an unidentified liquid pooled on the floor which allegedly
  caused the Plaintiff’s fall. The Court disagrees that the Defendant is left
  “guessing as to why it is being sued” in an otherwise straightforward slip and
  fall case. (ECF No. 32, at 5.)
         In its motion, the Defendant also asks the Court to strike photographs
  which are embedded in the Plaintiff’s complaint based on their position that
  inclusion of photographs in a complaint is inconsistent with the Federal Rules
  of Civil Procedure. The Court finds it unnecessary to strike these photographs
  from the Plaintiff’s complaint as the complaint sufficiently alleges negligence
  causes of action, as set forth above, with or without inclusion of the
  photographs in the Plaintiff’s third amended complaint.

     4. Conclusion
        For the reasons set forth above, the Court denies the Defendant’s motion
  to dismiss or alternatively to strike. (ECF No. 32.)
        Done and ordered at Miami, Florida on June 1, 2021.


                                               Robert N. Scola, Jr.
                                               United States District Judge
